This case is before us on the plaintiff’s bill of exceptions which raises only the question of the correctness of the judge’s action in directing a verdict for the defendants. There was no error. The plaintiff, an experienced television antenna installer, was on the roof of the defendant landlord’s three-story apartment building. While there he rested part of his weight on a wooden gutter. A three-foot section of the gutter, which extended from a mitered joint, broke off, and the plaintiff fell to the ground. There was evidence that there *896was rotting wood at the miter but that the fastenings at the joint were not there for structural support. There was no evidence that the gutter was designed to withstand a strain such as the one placed upon it by the plaintiff. Gutters are ordinarily used to carry water and are not intended to be used in the manner described by the plaintiff. Walker v. Benz-Kid Co. 279 Mass. 533, 536 (1932). See Cerricola v. Darena, 266 Mass. 267, 269 (1929); Stern v. Swartz, 283 Mass. 436, 437 (1933).
John A. Derba, Jr., for the plaintiff.
David W. Woods for the defendant Peter Fantegrossi.

Exceptions overruled.